                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIK ESTAVILLO,                                     Case No. 19-cv-01025-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ADOPTING REPORT AND
                                                 v.
                                   9                                                         RECOMMENDATIONA ND
                                                                                             DISMISSING CASE
                                  10     BEHAVIOUR INTERACTIVE, et al.,
                                                                                             Re: Dkt. No. 13
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Erik Estavillo filed his original complaint and motion for leave to proceed in

                                  14   forma pauperis (“IFP”) on February 25, 2019. [Dkt. Nos. 1, 2]. Estavillo initially sought relief

                                  15   against Epic Games, Behaviour Interactive, and Starbreeze Studios over various grievances related

                                  16   to their video games. See Complaint. Pursuant to 28 U.S.C. § 1915, the Hon. Susan Van Keulen

                                  17   denied the IFP application without prejudice and after conducting an initial screening review of

                                  18   the complaint, found that it failed to establish subject matter jurisdiction or state a claim upon

                                  19   which relief may be granted. [Dkt. No. 5]. Estavillo was instructed to submit an amended IFP

                                  20   application and an amended complaint. Id.

                                  21           On March 26, 2019, Estavillo filed his amended IFP application and complaint. [Dkt.

                                  22   Nos. 7, 8]. In the amended complaint, Estavillo abandoned his claims against defendants Epic

                                  23   Games and Starbreeze Studios. See Amended Complaint. Instead, he sought relief against

                                  24   defendants Behaviour Interactive and Value Corporation under California law and the Americans

                                  25   with Disabilities Act (“ADA”). Id. Judge Van Keulen issued a second screening order that

                                  26   granted the amended IFP application but concluded that the amended complaint failed to establish

                                  27   a basis for federal subject matter jurisdiction. [Dkt. No. 11]. Estavillo was ordered to file a

                                  28   second amended complaint by May 13, 2019. Id. To date, he has not done so.
                                   1          Because Estavillo has not consented to the jurisdiction of a magistrate judge, and

                                   2   defendants have not been served and therefore have not made an election regarding the jurisdiction

                                   3   of a magistrate judge, Judge Van Keulen ordered the clerk of court to reassign this case to a

                                   4   district judge. Report and Recommendation to Dismiss Plaintiff’s Complaint pursuant to 28

                                   5   U.S.C. § 1915 (“R&R Order”) [Dkt. No. 13]. On May 31, 2019, this case was reassigned to me.

                                   6   [Dkt. No. 15]. Objections were due by June 13, 2019. As of the date of this order, no objections

                                   7   have been filed. I now consider Judge Van Keulen’s report and recommendation pursuant to 28

                                   8   U.S.C. § 1915.

                                   9          Judge Van Keulen held that Estavillo’s amended complaint fails to establish federal

                                  10   subject matter jurisdiction. R&R Order at 4-8. She finds that there is no federal question

                                  11   jurisdiction because under the ADA, a claim against a website must be connected to a physical

                                  12   place and the amended complaint fails to allege that the digital store at issue connects to any such
Northern District of California
 United States District Court




                                  13   place. Id. at 4-5. She points out that it is clear to a legal certainty that the claims in the amended

                                  14   complaint do not meet the jurisdictional minimum to establish diversity jurisdiction. Id. at 5-7. I

                                  15   agree with her conclusions.

                                  16          Judge Van Keulen recommends that I dismiss the amended complaint with prejudice

                                  17   because Estavillo has been given two opportunities to establish subject matter jurisdiction and that

                                  18   he has chosen not to file a second amended complaint. Id. at 7-8. As the judge to whom this case

                                  19   was assigned, I find Judge Van Keulen’s report thorough and correct; I adopt it in every respect.

                                  20   Accordingly the complaint is dismissed with prejudice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 27, 2019

                                  23

                                  24
                                                                                                      William H. Orrick
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
